Name: Commission Regulation (EEC) No 1416/93 of 9 June 1993 correcting Regulation (EEC) No 1308/93 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/16 Official Journal of the European Communities 10 . 6. 93 COMMISSION REGULATION (EEC) No 1416/93 of 9 June 1993 correcting Regulation (EEC) No 1308/93 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the amounts of the refunds applicable from 1 to 30 June 1993 were fixed by Commission Regulation (EEC) No 1308/93 (3) ; Whereas a check has revealed some errors ; whereas the Regulation in question should be corrected accordingly, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1308/93 opposite CN code 1003 00 80 is hereby corrected as follows : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first sentence of the fourth subparagraph of Article 1 6 (2) thereof, for : 'Barley :  used unprocessed 8,507  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled, flaked or pearled grains of CN code 1104   pellets of CN code 1103   germs of CN code 1104 starch of CN code 1108 19 90   gluten of CN code 2303 10 90   other 5,955 5,104 3,157 9,020 8,507' read : 8,887 Barley :  used unprocessed  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled, flaked or pearled grains of CN code 1104   pellets of CN code 1'103   germs of CN code 1104   starch of CN code 1108 19 90   gluten of CN code 2303 10 90   other 6,221 5,332 3,157 9,020 8,887'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the party concerned, it shall apply from 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 . (3) OJ No L 132, 29. 5. 1993, p. 51 .